Citation Nr: 1734396	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-07 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, D.P., C.D., and J.M. 


ATTORNEY FOR THE BOARD

K. Anderson, Counsel



INTRODUCTION

The Veteran had active military service from March 1989 to May 1998.  

This claim comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified at an October 2016 Board hearing.  A transcript is of record.  


FINDING OF FACT

The Veteran's hearing testimony; the hearing testimony of D.P., C.D., and J.M.; and the medical evidence of record establish that the Veteran's service-connected acquired psychiatric disability renders him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2016); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


